Citation Nr: 0937216	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for tinnitus.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

3.  Entitlement to service connection for dental treatment 
purposes.  

4.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for depression, to include as secondary to a 
condition of the teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1975 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, denying the Veteran's claims of 
entitlement to service connection for depression and a dental 
disorder, and declining to reopen the Veteran's claims of 
entitlement to service connection for tinnitus and hearing 
loss.  

The Veteran requested and was afforded a Video Conference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, DC, in November 2008.  A written transcript of 
this hearing has been prepared and incorporated into the 
evidence of record. 

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the Veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran has claimed entitlement to service connection for 
depression, to include as secondary to a condition of the 
teeth.  However, the evidence demonstrates that the Veteran's 
claim is in fact a request to reopen a previously denied 
claim, rather than a new claim.  The issue is thus restated 
on the title page of this decision.

The Veteran's claim of entitlement to service connection for 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals' December 2005 decision 
denying the Veteran's claim of entitlement to service 
connection for tinnitus was not appealed, and is therefore 
final.  

2.  Evidence received since the December 2005 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for tinnitus and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The RO's April 2002 decision denying the Veteran's claim 
of entitlement to service connection for hearing loss was not 
appealed, and is therefore final.  

4.  Evidence received since the April 2002 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for hearing loss 
and does not raise a reasonable possibility of substantiating 
the claim.

5.  The Veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.  


CONCLUSIONS OF LAW

1.  The December 2005 Board decision denying service 
connection for the Veteran's tinnitus is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for 
tinnitus remains closed.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The April 2002 rating decision denying service connection 
for the Veteran's bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

4.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

5.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of VA outpatient treatment, 
have not been met.  38 U.S.C.A. §§ 1131, 1721, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310(a), 3.381, 4.150, 17.161 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
August 2007 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  The letter also provided the Veteran with 
specific information as to why his claims were denied in the 
prior final decision, satisfying the notice requirements 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
letter was sent prior to the initial decision regarding these 
claims as well.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded a 
VA examination for his hearing loss and tinnitus.  However, 
VA is not required to provide an examination in this case.  
According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The Court has interpreted this to mean 
that VA is not required to provide examination or opinions to 
a claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  Furthermore, 
VA scheduled the Veteran for examinations in December 2004 
and June 2005 but the Veteran failed to report to either 
examination.  Therefore, since the Board has concluded that 
the Veteran failed to submit new and material evidence in 
this case, no further discussion is required relating to VA's 
duty to provide an examination.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

In October 2007, the RO declined the Veteran's request to 
reopen his claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  As previously 
discussed, irrespective of the RO's actions, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen these claims of service connection for 
bilateral hearing loss and tinnitus.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Tinnitus

The Veteran was originally denied service connection for 
tinnitus in a February 2000 rating decision.  The Board 
subsequently denied the Veteran's claim in December 2005 
because the evidence did not demonstrate that the Veteran 
suffered from tinnitus during military service.  The Board 
recognized that the Veteran's military treatment records 
revealed that the Veteran suffered a head injury in service.  
However, there was no evidence suggesting that the Veteran 
suffered from any residuals due to this head injury.  The RO 
declined to reopen the Veteran's claim in an October 2007 
rating decision, citing the same reasons outlined in the 
December 2005 Board decision.  Therefore, for the evidence to 
be material in this case, it must address these unestablished 
facts.  

Having reviewed all of the evidence of record, the Board 
finds that none of the new evidence received by VA since the 
December 2005 Board decision addresses this evidentiary 
deficiency.  The only evidence submitted by the Veteran are 
copies of audiology reports from November 2000 and paperwork 
documenting that the Veteran received bilateral hearing aids 
dated November 2000 and December 2000.  However, the November 
2000 audiology reports were already part of the record at the 
time of the prior December 2005 Board decision.  As such, 
this evidence is not new.  

The Veteran has submitted additional information surrounding 
his hearing aid purchase of November 2000 and December 2000, 
including a receipt, an instruction guide, and a 
specification sheet.  However, this evidence does not 
reference the Veteran's tinnitus and does not suggest that it 
began during, or as a result of, military service.  As such, 
this evidence is not material.  

The only additional evidence received by the Board is the 
Veteran's hearing testimony of November 2008.  The Veteran 
testified that he believed his tinnitus was related to noise 
exposure during military service - mainly, his time spent 
working with dump trucks.  However, these contentions were 
already well-established at the time of the December 2005 
Board denial.  The record contained a VA outpatient treatment 
record from November 2000 that noted the Veteran's contention 
that his tinnitus had been present since military service.  
As such, this evidence is not new.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran's tinnitus 
manifested during military service or within one year of his 
separation from service.  What new evidence VA has received 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Therefore, VA has received no 
new and material evidence regarding this claim, and the 
Veteran's claim of entitlement to service connection for 
tinnitus will not be reopened.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claim of 
entitlement to service connection for tinnitus remains 
denied.  


Bilateral Hearing Loss

The Veteran was originally denied service connection for 
bilateral hearing loss in an April 2002 rating decision.  The 
RO denied the Veteran's claim because there was no medical 
evidence of hearing loss during military service or within 
one year of separation from service.  The RO declined to 
reopen the Veteran's claim in an October 2007 rating 
decision, citing the same reasons outlined in the previous 
decision of April 2002.  Therefore, for the evidence to be 
material in this case, it must address these unestablished 
facts.  

Having reviewed all of the evidence of record, the Board 
finds that none of the new evidence received by VA since the 
April 2002 rating decision addresses this evidentiary 
deficiency.  As noted in the previous section, the only 
evidence submitted by the Veteran are copies of audiology 
reports from November 2000 and paperwork documenting that the 
Veteran received bilateral hearing aids dated November 2000 
and December 2000.  However, the November 2000 audiology 
reports were already part of the record at the time of the 
prior December 2005 Board decision.  As such, this evidence 
is not new.  

The Veteran has submitted additional information surrounding 
his hearing aid purchase of November 2000 and December 2000, 
including a receipt, an instruction guide, and a 
specification sheet.  However, the fact that the Veteran has 
a current hearing loss disability that requires hearing aids 
is not in dispute.  The paperwork associated with the initial 
purchase of the Veteran's hearing aids does not suggest that 
the Veteran's hearing loss manifested during, or as a result 
of, military service.  As such, this evidence is not 
material.  

The only additional evidence received by the Board is the 
Veteran's hearing testimony of November 2008.  The Veteran 
testified that he believed his hearing loss was related to 
noise exposure during military service - mainly, his time 
spent working with dump trucks.  The Veteran also testified 
that he believed he was first diagnosed with hearing loss 
around 1992 and that he now wore hearing aids.  However, 
these contentions were already well-established at the time 
of the April 2002 denial.  The record contained evidence 
demonstrating that the Veteran suffered from hearing loss and 
that he wore hearing aids.  As such, this evidence is not 
new.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran's hearing 
loss manifested during military service or within one year of 
his separation from service.  What new evidence VA has 
received does not raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156.  
Therefore, VA has received no new and material evidence 
regarding this claim, and the Veteran's claims of entitlement 
to service connection for hearing loss will not be reopened.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bilateral hearing loss remains 
denied.  

Service Connection for Dental Treatment Purposes

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

With dental claims, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not considered to be disabling conditions, but 
may be considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the Veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a Veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service-connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service-connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).  

The following will not be service-connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).  

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include Veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for Veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility) and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
period of active military, naval, or air service of not less 
than 180 days; (ii) application for treatment is made within 
90 days of such discharge or release; (iii) the certificate 
of discharge or release does not bear a certification that 
the Veteran was provided, within the 90 day period 
immediately before such discharge or release, a complete 
dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the Veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).  

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the Veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment for service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2).  

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c).  

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.  38 C.F.R. § 
17.161(d).  

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e).  

Under Class IIR (Retroactive), any veteran who had made prior 
application for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f).  

Under Class III, those having a dental condition 
professionally determined to be aggravating a disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).  

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g).  38 C.F.R. § 17.161(i).  

Under Class Vi, any veterans scheduled for admission or who 
are otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j).  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, Diagnostic Code 9913.  There is no evidence of record 
that the Veteran's loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Therefore, the 
Veteran does not have a service-connected, compensable dental 
disability or condition.  See 38 C.F.R. § 17.161(a).  

The Veteran's September 1975 enlistment examination indicates 
that tooth number 9 was missing at the Veteran's time of 
enlistment.  A temporary bridge was attached to teeth number 
8 and 10 during active duty to fill the gap from the missing 
number 9 tooth.  The temporary bridge broke in February 1977 
and a permanent bridge was cemented in place in May 1977.  
Teeth noted as missing at entry will not be service-connected 
regardless of treatment during service.  38 C.F.R. 
§ 3.381(d).  

The Veteran has argued that he is entitled to service 
connection for treatment purposes because he suffered trauma 
in service when he was hit in the mouth and lost his front 
teeth.  This contention is not supported by the evidence of 
record.  As already noted, the Veteran was noted to be 
missing tooth number 9 at the time of enlistment.  An August 
1977 service treatment record indicates that the Veteran was 
given Neosporin drops for his right eye after being hit 
several days earlier.  However, there was no mention of the 
Veteran losing any teeth as a result of this incident.  The 
Veteran did describe a head injury during a December 1993 VA 
examination.  The Veteran reported being hit between the eyes 
with a baseball while simultaneously being hit in the back of 
the head with a baseball bat.  However, the Veteran did not 
report losing any teeth as a result of this incident and 
there is no supporting medical evidence of record.  The 
Veteran's in-service dental records also fail to suggest that 
the Veteran was ever treated for missing teeth as the result 
of being hit or any other trauma.  Since there is no evidence 
in support of this claim, and since the evidence demonstrates 
that tooth number 9 was already missing at the time of 
enlistment, the Board finds that the Veteran's claim of 
losing his front teeth in service after being hit is not 
credible.  

There is no other evidence suggesting that the Veteran 
incurred a dental condition during his military service 
resulting from a combat wound, service trauma, or during 
internment as a prisoner of war.  The Veteran has submitted a 
letter dated May 2008 and signed by a dentist with the 
initials G.E.A.  According to the letter, the Veteran was 
treated by Dr. A for root canal therapy in March 1978.  The 
note also indicates that tooth number 10 was replaced with a 
cantilever bridge at this time.  However, the fact that the 
Veteran received dental treatment during military service is 
not in dispute.  This evidence does not suggest that the 
Veteran suffered a dental condition during service due to 
trauma, being detained as a POW, or that he meets any of the 
other criteria for eligibility of VA outpatient treatment.  

Finally, one-time treatment is authorized if a Veteran is 
shown to have a service-connected noncompensable dental 
condition that was in existence at the time of discharge from 
active duty, which took place prior to October 1, 1981, 
assuming that the Veteran applied for treatment within one 
year of separation from active duty and that he underwent a 
VA dental examination within 14 months of discharge.  38 
C.F.R. § 17.161(b)(2).  There is no evidence of record 
indicating that the Veteran filed a claim for dental 
treatment within one year of separation, or that he underwent 
a VA dental examination at any time since discharge.  As 
such, this provision is not applicable to the Veteran's 
claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a dental condition for the purpose 
of receiving treatment must be denied.


ORDER

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
tinnitus is not reopened.  

New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened.  

Entitlement to service connection for dental treatment 
purposes for a dental condition manifested by loss of teeth 
is denied.  
REMAND

In July 2007, VA received the Veteran's claim of entitlement 
to service connection for depression as secondary to his loss 
of teeth.  This claim was afforded de novo review.  However, 
VA previously received a claim of entitlement to service 
connection for depression from the Veteran in July 1994.  
Service connection for an acquired psychiatric disorder was 
subsequently denied in a July 1995 rating decision and a 
February 1997 Board decision because there was no evidence 
linking the Veteran's current psychiatric disorders to 
military service.  The Veteran did not appeal the Board 
decision and it became final.  

The Board recognizes that the Veteran submitted a claim for 
depression, secondary to his lost teeth, in July 2007.  While 
this claim sounds slightly different, the Veteran again 
reported during his hearing testimony of November 2008 that 
his depression was partly due to seeing his roommate deceased 
in their room after this individual had overdosed on drugs.  
The Veteran made the same contentions in May 1995 before his 
claim for an acquired psychiatric disorder was denied in July 
1995.  

Furthermore, the mere fact that the Veteran has asserted a 
new theory regarding the etiology of his depression does not 
qualify as a new claim.  Courts have clarified that a new 
theory of establishing entitlement to a benefit for the same 
disability constitutes the same claim and does not establish 
the existence of a separate claim.  See Bingham v. Principi, 
421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 
Vet. App. 545 (2008); Roebuck v. Nicholson¸20 Vet. App. 307, 
312-13 (2006).  

Therefore, the Veteran's claim of entitlement to service 
connection for depression received in July 2007 should not 
have been reviewed on a de novo basis, and it should have 
been treated as a request to reopen his previously denied 
claim of an acquired psychiatric disorder, to include 
depression.  In claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the Veteran with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In the present case, the Veteran has not been provided with 
notice of what would be required to reopen his previously 
denied claim of an acquired psychiatric disorder that 
included depression.  Proper notice must be provided to the 
Veteran before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action 
to satisfy the requirements of the VCAA, 
and supply the Veteran with notice of the 
evidence and information necessary to 
reopen a previously denied claim and a 
definition of new and material evidence 
should be provided.  Additionally, the RO 
should notify the Veteran as to why his 
claim was previously denied and what is 
needed to remedy the original 
deficiencies.  The RO should also inform 
the Veteran of what evidence is needed to 
substantiate a service connection claim.  

2.  After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claims.  If the 
claims remain denied, the AMC should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


